Exhibit 10.01.4 Amendment to the Supplemental ERISA Compensation Plan of Citibank, N.A. andAffiliates WHEREAS, the Supplemental ERISA Compensation Plan of Citibank, N. A. and Affiliates (the “Plan”) was amended and restated effective January 1, 1989; WHEREAS, the Plan was amended effective January 1, 2000 to reflect the creation of the Citigroup Pension Plan and to limit pensionable compensation to $500,000 for any participant who was not a Grandfathered Participant (as defined below) in the Citigroup Pension Plan eligible for benefits under the legacy Citibank benefit formula, and was further amended January 1, 2002 to cease accruals for any participant who was not such a Grandfathered Participant; WHEREAS, the Plan benefits of Plan participants whose accruals ceased on or before January 1, 2002 and who had fully earned service necessary to attain early retirement subsidies as of December 31, 2004 are not subject to Section 409A (as defined below), and the Plan, as amended herein, does not amend, modify or otherwise change such benefits, and accordingly, such benefits are not subject to Section 409A; WHEREAS, the Plan provides nonqualified deferred compensation that is subject to Section 409A to certain Plan participants, namely to certain of those participants who are Grandfathered Participants in the Citigroup Pension Plan and to certain of those Participants who are not Grandfathered Participants who earned early retirement subsidies through increases in service after December 31, 2004; WHEREAS, for distributions commencing on or after January 1, 2005 and before January 1, 2009, the Plan has complied with the rules set forth in IRS Notice 2007-86, IRS Notice 2007-78, Section 3.03 of IRS Notice 2006-79, and predecessor guidance (the “linked plan relief”), to the extent that benefits commencing after January 1, 2005 were subject to Section 409A; WHEREAS, the Plan is intended to comply with the requirements imposed by Section 409A with respect to Plan benefits that are subject to Section 409A and, accordingly, the Plan shall be interpreted consistent therewith; WHEREAS, the Company intends to close the Plan to Non-Grandfathered Participants after December 31, 2008; NOW,
